Exhibit 10.5

 

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT
FOR TIME-BASED RSUs

 

Date:

 

Company: Ormat Technologies, Inc.

Date of Grant:

Total No. of Restricted Stock Units:

 

 

Vesting Schedule

50% will vest on second anniversary of grant date

25% will vest on third anniversary of grant date

25% will vest on fourth anniversary of grant date

Type:  Capital Gain Award

 

 

Dear              :

 

We are pleased to inform you that, as an eligible employee of Ormat
Technologies, Inc. (herein called the “Company”) or one of its subsidiaries, you
have been granted one or more restricted stock units (herein called “RSUs”)
under the Company’s 2018 Incentive Compensation Plan (as amended and restated)
and the Restricted Stock Unit Terms and Conditions (herein called the “Plan” and
the “Terms and Conditions”).

 

By your signature, you agree that the RSUs are granted under and governed by the
Plan and the Terms and Conditions, and acknowledge receipt of these documents,
as well as the Prospectus for the Plan. As set forth in Section 1 of the Terms
and Conditions, a signed copy of this agreement must be received by the
Corporate Secretary of the Company, c/o Ormat Systems Ltd., Industrial Area,
P.O. Box 68, Yavne 8100 Israel before 5:00 P.M. Eastern time on the 3rd business
day after the date of grant noted above. If the 3rd business day is a holiday in
the United States or in Israel, such signed copy of this agreement will be
considered timely received if it is received by 5:00 P.M. Eastern Time on the
following business day in the United States and Israel after such holiday.
Failure to return a signed copy of this agreement will deem the grant of the
RSUs null and void.

 

This agreement and the documents that accompany to it constitute the entire
agreement between you and the Company with respect to the RSUs granted
hereunder and supersede in their entirety all prior undertakings and agreements
of the Company and yourself, both written and oral, with respect to the RSUs
granted hereunder (including the shares underlying it).

 

1

--------------------------------------------------------------------------------

 

 

Furthermore, by your signature you hereby approve and agree to all the aforesaid
in this agreement and the trust agreement signed with the Trustee (as defined in
Annex A) and you declare that you are familiar with the provisions of Section
102 and the Capital Gains route. You hereby undertake not to sell or transfer
the Shares underlying the RSUs prior to the lapse of the restrictions period,
unless you pay all taxes, which may arise in connection with such sale and/or
transfer.

 

 

 

 

Very truly yours,

 

 

 

ORMAT TECHNOLOGIES, INC.

 

 

 

        Date:   Signature of Awardee  

 

 

 

 

(Second page)

 

2

--------------------------------------------------------------------------------

 

 

RESTRICTED STOCK UNITS
TERMS AND CONDITIONS

 

As a participant in the Ormat Technologies, Inc. 2018 Incentive Compensation
Plan (as amended and restated, the “Plan”), you have been granted one or more
Restricted Stock Units (herein called “RSUs”) under the Plan. RSUs give you the
opportunity to receive at a specified future date, payment of an amount equal to
all or a portion of the Fair Market Value of a specified number of shares of
Common Stock after the Vesting Date(s) specified in Section 2 below (herein
called the letter agreement) multiplied by the applicable percentage of RSUs
specified in Section 2 below, subject to your acceptance of the RSUs as provided
in Section 1 below and the other terms and conditions described below.

 

The date of the grant of the RSUs (herein called the date of grant) is set forth
in the letter agreement.

 

Note that all capitalized terms in the letter agreement and these Terms and
Conditions are defined in the Plan, except as indicated in such agreement and
herein. All terms of the Plan are hereby incorporated into these Terms and
Conditions.

 

1.

Acceptance of RSUs: The RSUs will not be deemed granted unless you sign your
name in the space provided on the enclosed copies of the letter agreement and
cause one signed copy to be received by the Corporate Secretary of the Company,
c/o Ormat Systems Ltd., Industrial Area, P.O. Box 68, Yavne 8100 Israel (or to
such other person and place as the Company may specify in writing), before 5:00
P.M. Eastern Time on the 3rd day after the date of grant. If the 3rd day is a
holiday in the United States or in Israel, such signed copy of the letter
agreement will be considered timely received if it is received by 5:00 P.M.
Eastern Time on the following business day in the United States and Israel after
such holiday. If the Corporate Secretary does not receive your properly executed
copy of the letter agreement before such time, then, anything in the letter
agreement and these Terms and Conditions to the contrary notwithstanding, the
grant of the RSUs will be deemed null and void ab initio (as of the date of the
grant). (Your signing and delivering a copy of the letter agreement will
evidence your acceptance of the RSUs upon these Terms and Conditions.)

 

2.

Vesting:

 

 

(a)

Subject to the provisions of this Section 2 and of Section 5, 6 and 7, the RSUs
shall become vested in accordance with the following vesting schedule:

 

(ii) 50% Shall vest on the second anniversary of Grant Date     

 

(iii) 25% Shall vest on the third anniversary of Grant Date     

 

(iv) 25% Shall vest on the fourth anniversary of Grant Date      

 

No fractional shares shall be delivered and fractional shares shall be
disregarded. All vesting increments shall be rounded to the nearest whole number
of RSUs.

 

 

(b)

The RSUs shall not become vested unless you shall have remained continuously in
the employ or service of the Company or of one or more of its Subsidiaries on
the applicable Vesting Date, except as provided in Section 5, 6 and 7. Any RSUs
that are not vested will terminate on the date of your Separation from Service.

 

3

--------------------------------------------------------------------------------

 

 

3.

Issuance of Shares: RSUs will be credited to an account to be maintained on your
behalf. The Fair Market Value of any vested RSUs measured as of the Vesting Date
will be paid within thirty (30) days of the date such Vesting Date. Payment of
any RSUs shall be made by the issuance of shares of Common Stock.

 

4.

Transferability of RSUs: The RSUs shall not be transferable by you otherwise
than (i) by will or (ii) by the laws of descent and distribution. Any
transferred RSU shall continue to be subject to these Terms and Conditions.

 

5.

Death: Section 2 to the contrary notwithstanding, if you incur a Separation from
Service because you die, you will become fully vested in any unvested RSUs
awarded under the letter of grant to which these Terms and Conditions are
attached.

 

6.

Other Separation from Service:

 

(a)     Except as otherwise clearly specified in a duly executed, written, valid
and binding agreement between you and the Company, if you incur a Separation
from Service before the end of the applicable Vesting Date for any reason other
than death, you will immediately forfeit any unvested RSUs.

 

 

(b)

For the purposes of the letter agreement, your employment by a Subsidiary of the
Company shall be considered terminated on the date that the company by which you
are employed is no longer a Subsidiary of the Company.

 

7.

Change of Control: Section 2 to the contrary notwithstanding, upon a Change of
Control (as defined in your Employment Agreement, as amended), you will become
fully vested in any unvested RSUs awarded under the letter of grant to which
these Terms and Conditions are attached.

 

8.

Dividend Equivalents: Except as otherwise provided in Section 11, no dividend
equivalents shall be payable or accumulated in respect of RSUs.

 

9.

Clawbacks: The RSUs are subject to recoupment in accordance with Section 15(i)
of the Plan and any other recoupment or clawback policy adopted by the Company,
or as agreed with you.

 

10.

Listing Requirements: The Company shall not be obligated to deliver any
certificates representing any shares until all applicable requirements imposed
by federal and state securities laws and by any stock exchanges upon which the
shares may be listed have been fully met.

 

11.

Transfer of Employment: Leave of Absence: A transfer of your employment from the
Company to a Subsidiary or vice versa, or from one Subsidiary to another,
without an intervening period, shall not be deemed a Separation from Service. If
you are granted an authorized leave of absence, you shall be deemed to have
remained in the employ of the Company or a Subsidiary during such leave of
absence.

 

4

--------------------------------------------------------------------------------

 

 

12.

Adjustments in RSUs:

 

(a)     The existence of the letter agreement and the RSUs shall not affect or
restrict in any way the right or power of the Board of Directors or the
stockholders of the Company to make or authorize any reorganization or other
change in its capital or business structure, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference stock
ahead of or affecting the shares or the rights thereof, the dissolution or
liquidation of the Company or any sale or transfer of all or any part of its
assets or business.

 

 

(b)

In the event of any change in or affecting the outstanding shares by reason of a
stock dividend or split, merger or consolidation (whether or not the Company is
the surviving corporation), recapitalization, spin-off, reorganization,
combination or exchange of shares or other similar corporate changes or an
extraordinary dividend in cash, securities or other property, the Board of
Directors shall make such amendments to the Plan, the letter agreement, these
Terms and Conditions and the RSUs and make such adjustments and take actions
thereunder as it deems appropriate, in its sole discretion, under the
circumstances. Such amendments, adjustments and actions may include, but are not
limited to, (i) changes in the number and kind of shares underlying the RSUs set
forth in the letter agreement, and (ii) accelerating the vesting of the RSUs.
The determination by the Board as to the terms of any of the foregoing
adjustments shall be conclusive and binding.

 

13.

Stockholder Rights: Neither you nor any other person shall have any rights of a
stockholder as to shares underlying any RSUs unless and until (a) the Company
pays or settles any vested RSUs in shares of Common Stock, and (b) such Common
Stock shall have been recorded by the Company’s registrar, American Stock
Transfer and Trust Company (herein called “AST”), as having been issued or
transferred, as the case may be.

 

14.

Delivery of Shares: To the extent that any vested RSUs are paid or settled in
shares of Common Stock:

 

(a)     Certificates for any shares issuable upon exercise will be issued and
delivered as soon as practicable, subject to Section 7.

 

 

(b)

If a Registration Statement on Form S-8 is in effect with respect to the RSUs,
you can arrange with your stockbroker to have the broker exercise your right on
your behalf and have the shares withdrawn from AST electronically by DWAC for
deposit in your brokerage account.

 

15.

Tax Matters:

 

(a)     You should consult your tax advisor about tax consequences of the RSUs.

 

5

--------------------------------------------------------------------------------

 

 

 

(b)

Tax Withholding for U.S. Employees: If and to the extent Federal income tax
withholding (and state and local income tax withholding, if applicable) may be
required by the Company in respect of taxes on income you realize upon or after
payment or settlement of any portion of the RSUs, or upon disposition of any
shares of Common Stock acquired through the payment or settlement of any RSUs,
the Company may withhold such required amounts from your future paychecks or may
require that you deliver to the Company the amounts to be withheld. You may also
pay the minimum required Federal income tax withholding (and state and local
income tax withholding, if applicable) by electing either to have the Company
withhold a portion of the shares of Common Stock otherwise issuable upon payment
or settlement of the RSUs, or to deliver other shares of Common Stock you own,
in either case having a fair market value (on the date that the withholding
amount is to be determined) of the minimum amount required to be withheld,
provided that the election will be irrevocable and will be subject to such rules
as the Committee may adopt. You may also arrange to have any tax (or taxes) paid
directly to the Company on your behalf from the proceeds of the sale of Common
Stock to the extent provided in the notice of exercise referred to in Section
10.

 

 

(c)

Tax Withholding For Israeli Employees - The provisions specified in Annex A
attached hereto shall apply only to Eligible Individuals who are residents of
the state of Israel or those who are deemed to be residents of the state of
Israel for the payment of tax, from the date of the grant and until the last
Exercise date.

 

 

(d)

Section 409A. The grant, vesting, payment and settlement of the RSUs are
intended to be exempt from the requirements of Code Section 409A.
Notwithstanding any other provision of the letter agreement, these Terms and
Conditions or the Plan to the contrary, the Company makes no representation
regarding the status of any RSUs under Code Section 409A.

 

16.

Employment or Other Service: Nothing contained herein shall confer any right to
continue in the employ or other service of the Company or a Subsidiary or limit
in any way the right of the Company or a Subsidiary to change your compensation
or other benefits or to terminate your employment or other service with or
without cause.

 

17.

Short-Swing Trading: If you are a director or executive officer of the Company
or one of its subsidiaries who is granted RSUs, you must report such grant, the
vesting or settlement of such RSUs and any sale of Common Stock received upon
settlement of any RSUs, on a Form 4 (Statement of Changes of Beneficial
Ownership of Securities) within two business days of such reportable event
pursuant to Section 16(a) of the Securities Exchange Act of 1934, as amended.
The Corporate Secretary of the Company will provide you with a form of the Form
4 upon request, but such filing is the personal responsibility of the holder of
RSUs. All holders of RSUs should consult the Company’s Insider Trading Policy
before arranging any trade in any of the Company’s securities, including Common
Stock.

 

18.

Time of Essence: Time is of the essence with respect to delivering notices and
stock certificates hereunder. There is no grace period.

 

19.

Successors: These Terms and Conditions are binding on your heirs and personal
representatives and on the successors of the Company.

 

20.

Counterparts: The letter agreement may be executed in duplicate counterparts,
each of which shall be deemed to be an original.

 

6

--------------------------------------------------------------------------------

 

 

ORMAT TECHNOLGIES INC.

 

(the "Company")

 

2018- INCENTIVE COMPENSATION PLAN

 

ANNEX A - TAX WITHOLDING FOR ISRAELI EMPLOYEES

 

Tax Withholding For Israeli Employees - The provisions specified hereunder shall
apply only to Eligible Individuals who are residents of the state of Israel or
those who are deemed to be residents of the state of Israel for the payment of
tax (such persons, “Israeli Participants”), from the date of the grant and until
the last Exercise date. All defined terms terms shall have the meaning ascribed
to them in the Plan, unless the context requires otherwise.

 

(i)     For the purposes of this Annex A, the following terms shall have the
following meanings:

 

 

●

“Affiliate” means any “employing company” within the meaning of Section 102(a)
of the Ordinance.

 

 

●

“Approved 102 Award” means an Award granted pursuant to Section 102(b) of the
Ordinance and/or additional rights issued with respect thereto, including, but
not limited to, bonus shares, and held in trust by a Trustee for the benefit of
the Employee.

 

 

●

"Award" shall have the meaning ascribed to it in the Plan; provided, however,
that for the purposes of Sections 102 or 3(i) of the Ordinance, Awards shall not
be settled in cash.

 

 

●

"Award Agreement" shall have the meaning ascribed to it in the Plan; provided,
however, that for the purposes of Section 102 of the Ordinance, an electronic
acceptance may be used only pursuant to a tax ruling to be obtained, if so
required by applicable law.

 

 

●

“Capital Gain Award" (or "CGA)” means an Approved 102 Award elected and
designated by the Company to qualify under the capital gain tax treatment in
accordance with the provisions of Section 102(b)(3) of the Ordinance.

 

 

●

“Controlling Shareholder” shall have the meaning ascribed to it in Section 32(9)
of the Ordinance.

 

 

●

“Employee” means a person who is employed by the Company or an Affiliate,
including an individual who is serving as a director or an office holder, but
excluding any Controlling Shareholder, all as determined in Section 102 of the
Ordinance.

 

 

●

“ITA” means the Israeli Tax Authority.

 

 

ORMAT TECHNOLOGIES, INC.   6225 Neil Road, Reno, NV  89511-1136, USA  • 
+1-775-356-9029  •  ormat@ormat.com ormat.com

 

 

--------------------------------------------------------------------------------

 

 

[b1.jpg]

 

 

●

“Ordinary Income Award"("OIA") means an Approved 102 Award elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.

 

 

●

“Ordinance” means the Israeli Income Tax Ordinance [New Version] 1961 as now in
effect or as hereafter amended.

 

 

●

“Rules” means the Israeli Income Tax Rules (Tax Relief in Issuance of Shares to
Employees) 2003.

 

 

●

“Section 102” means Section 102 of the Ordinance and any regulations, Rules,
orders or procedures promulgated thereunder as now in effect or as hereafter
amended.

 

 

●

“Trustee” means any individual or trust company appointed by the Company to
serve as a trustee and approved by the ITA, all in accordance with the
provisions of Section 102(a) of the Ordinance.

 

 

●

“Unapproved 102 Award” means an Award granted pursuant to Section 102(c) of the
Ordinance and not held in trust by a Trustee.

 

(ii)     Any tax liability, of any kind due to the Plan, or resulting from it
(including, without derogating from the aforementioned, income tax, capital
gains tax, social security, surtax and health tax), and any other obligatory
payment applicable as a result of the grant of the right, its exercise and
Employee's receipt of Common Stock as a result of such exercise or the sale of
underlying Common Stock (the "Common Stocks”), will be fully borne by the
Employee.

 

(iii)     The Company recommends that Employee consults with professional
advisors and consider the tax implications, including the result of the
application of Section 102, of the grant of the right, of its exercise and of
the receipt of any Shares.

 

(iv)     Despite of anything to the contrary in the Plan, with respect to any
Approved 102 Award, subject to the provisions of Section 102, an Employee shall
not sell, release, assign, transfer or give as collateral or any right with
respect to them given to any third party whatsoever (collectively “Transfer”)
from trust any Share received upon the exercise of an Approved 102 and/or any
share received subsequently following any realization of rights, including
without limitation, bonus shares, until the lapse of the Minimal Restriction
Period (as defined below) required under Section 102. Notwithstanding the above,
if any such sale or other Transfer occurs during the Minimal Restriction Period,
the sanctions under Section 102 shall apply to and shall be borne solely by such
Employee.

 

 

Page 8/10

 

 

--------------------------------------------------------------------------------

 

 

[b1.jpg]

 

(v)     In accordance with the provisions of Section 102, the Trustee will hold
the right in trust for the benefit of the Employee until the right is exercised,
if at all (or until the termination of the exercise period, to the extent the
right remains unexercised, as applicable). Consequently, the Trustee will hold
the right and/or the shares of Common Stock (including any stock dividend or
shares of Common Stock derived from issuance of rights exercised during the
right’s exercise period) in trust for the benefit of the Employee for the period
set forth in Section 102 and the Rules. Such period is on the date of adoption
of this Plan at least (i) in the case of a CGA, 24 months from the date on which
the right is granted and deposited with the Trustee; or (ii) in the case of an
OIA-, 12 months from the date on which the Right is granted and deposited with
the Trustee (the “Minimal Restriction Period”), and will not transfer the right
and the shares of Common Stock to the Employee prior to the full payment of the
applicable taxes. Transfer of the shares of Common Stock from the Trustee to the
Employee or their sale by the Trustee prior to the lapse of the Minimal
Restriction Period, might involve tax implications (which the Employee should
consider prior to taking any such action).

 

(vi)     The Company was engaged with the Trustee with respect to the Awards,
rights and Common Stocks (the “Trust Agreement”) and the provisions of the Trust
Agreement will apply and obligate any Employee who receives rights under the
Plan. The main provisions of the Trust Agreement are: (i) the Company will not
grant Awards and rights to its Employees but will grant them to the Trustee who
will hold them for at least the Minimal Restriction Period; (ii) during the
Minimal Restriction Period, the Awards, rights and Common Stocks will not be
transferable; and (iii) after termination of the Minimal Restriction Period, the
Employee will be entitled to demand that the Trustee transfer the Common Stocks
to the Employee’s name, provided either: (A) the tax applicable to the Employee
under Section 102 has been paid and the Trustee holds a confirmation for the
payment issued by the ITA; or (B) the Trustee has transferred to the ITA the
appropriate percentage amount (determined in accordance with the applicable tax
rate) of the consideration received by it for the sale of the Common Stocks, on
account of the applicable tax. The Plan and the Trust Agreement will apply to
any stock dividends and/or rights granted to the Employee, mutatis mutandis.

 

(vii)     The Company has undertaken not to grant and Awards and rights to
Employees under Section 102, unless it received a confirmation from the Employee
that the Employee undertakes vis-a-vis the ITA not to exercise the Awards and
rights prior to the termination of the Minimal Restriction Period (unless he or
she pays all applicable tax).

 

(viii)   The transfer of the Common Stocks from the Trustee to the Employee or
their sale by the Trustee for the benefit of the Employee, all in accordance
with the Employee’s order, is possible and may be done in accordance and under
the rules, conditions and arrangements to be agreed between the Company and the
Trustee and in accordance and subject to applicable law and arrangements (if
existing) with the tax authorities.

 

(ix)     The provisions of Section 102 will apply to the Awards and rights to be
granted to the Employees, (i.e., grant to and deposit with the Trustee for the
benefit of the Employee), in the capital gain tax route. Any tax liability to
the Employee will occur upon the earlier of the time the Common Stocks will be
transferred from the Trustee to the Employee or sold by the Trustee, without any
tax event occurring on the date of grant of the Award.

 

 

Page 9/10

 

 

--------------------------------------------------------------------------------

 

 

[b1.jpg]

 

(x)     In accordance with Section 12(c)(ix) above, and since the Company has
chosen the capital gains tax route, as specified in Section 102, any income
resulting from the realization of the benefit by the Employee will be deemed as
a capital gain and will be taxed on the date of the tax event at the applicable
tax rate of 25%, excluding the portion of the income equaling the difference
between the exercise price of the Award, if applicable, and the average price of
the Common Stock during the 30 trading days prior to the date of grant, which
will be deemed as working income and will be subject to income tax, according to
the rate applicable to the Employee, and social security tax and health tax –
all provided that all of the provisions of the capitl gains tax route are met.

 

(xi)     With regards to Approved 102 Awards , the provisions of the Plan shall
be subject to the provisions of Section 102 and the Tax Assessing Officer’s
permit and/or any pre-rulings obtained by the ITA, and the said provisions,
permit and/or pre-rulings shall be deemed an integral part of the Plan. Any
provision of Section 102 and/or the said permit which is necessary in order to
receive and/or to keep any tax benefit pursuant to Section 102, which is not
expressly specified in the Plan, shall be considered binding upon the Company
and the Employees.

 

(xii)      Any tax consequences arising from the grant or exercise of any Award,
from the grant of right and/or the underlying Common Stocks, from the payment
for stocks covered thereby or from any other event or act (of the Company, and
the Trustee or the Employee), hereunder, shall be borne solely by the Employee.
The Company and/or the Trustee shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Employee shall agree to indemnify
the Company and/or the Trustee and hold them harmless against and from any and
all liability for any such tax or interest or penalty thereon, including without
limitation, liabilities relating to the necessity to withhold, or to have
withheld, any such tax from any payment made to the Employee.

 

(xiii)     The Company and/or, when applicable, the Trustee shall not be
required to release any stock certificate to an Employee until all required
payments (including any tax liability) have been fully made.

 

(xiv)     With respect to an Unapproved 102 Award, if the Employee ceases to be
employed by the Company, the Employee shall extend to the Company a security or
guarantee for the payment of tax due at the time of sale of Common Stocks, all
in accordance with the provisions of Section 102.

 

 

Page 10/10